NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0387n.06

                                            No. 10-4338                                      FILED
                                                                                        Apr 10, 2012
                           UNITED STATES COURT OF APPEALS
                                                                                  LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


TENNIE PARSONS,                                    )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
CSX TRANSPORTATION, INC.,                          )   NORTHERN DISTRICT OF OHIO
                                                   )
       Defendant-Appellee.                         )


       Before: MARTIN, SUTTON and KETHLEDGE, Circuit Judges.


       SUTTON, Circuit Judge. Tennie Parsons worked as a conductor for CSX from 2000 to 2007.

In October 2008, she sued CSX under the Federal Employers Liability Act, 45 U.S.C. § 51 et seq.,

claiming that years of climbing on and off trains and walking on uneven terrain had caused

debilitating osteoarthritis in her knees. The jury returned a verdict in CSX’s favor, finding that

Parsons’s claims were time-barred because she knew (or should have known) that her knee injuries

were work related more than three years before she filed this lawsuit. See 45 U.S.C. § 56. On

appeal, Parsons argues the district court incorrectly instructed the jury on the statute-of-limitations

defense. Seeing no error in the instructions, we affirm.


       The sole question before us is whether the statute-of-limitations jury instruction was “a

correct interpretation of the relevant law.” Rogers v. T.J. Samson Cmty. Hosp., 276 F.3d 228, 232

(6th Cir. 2002). Here is the relevant law: The Act says “[n]o action shall be maintained . . . unless
No. 10-4338
Parsons v. CSX Transportation, Inc.

commenced within three years from the day the cause of action accrued.” § 56. For someone like

Parsons who suffers an injury that develops gradually over time (such as osteoarthritis), as opposed

to an injury that occurs suddenly (such as a broken leg), the cause of action accrues when the

“accumulated effects” of the injury “manifest themselves.” Urie v. Thompson, 337 U.S. 163, 170

(1949). Under this “discovery rule,” the statute of limitations starts when the plaintiff “first knew,

or in the exercise of reasonable diligence should have known, of both the injury and its cause.”

Fonseca v. Consol. Rail Corp., 246 F.3d 585, 590 (6th Cir. 2001).


       Here is the instruction the district court gave the jury:


       Defendant CSX claims that plaintiff failed to bring this lawsuit in a timely
       manner. . . . Plaintiff filed this lawsuit on October 17, 2008. The statute required her
       to bring this lawsuit within three years from the date that she knew, or by the exercise
       of reasonable care should have known, that her claimed knee injuries were related to
       her work. In order to prevail on this claim, defendant CSX has the burden of
       proving, by the greater weight of the evidence, that plaintiff knew or, by the exercise
       of reasonable care should have known, before October 17, 2005, that her claimed
       knee injuries were work related.


R. 125 at 10–11.


       Parsons submits that the instruction failed to include one of the two components of the

discovery rule—when Parsons knew she had an injury—asking only when Parsons knew the cause

of her injury. Not true. The instruction asked the jury to determine when Parsons knew or should

have known “that [1] her claimed knee injuries [2] were work related.” R. 125 at 11. Parsons could

not know that her injuries were work related until she knew that she had those injuries in the first


                                                -2-
No. 10-4338
Parsons v. CSX Transportation, Inc.

place. This is exactly the logic the district court gave when it overruled Parsons’s objection to the

instruction, and when it denied her motion for a new trial. Sure, the instruction could have separated

the injury and causation components, and maybe even added signposts like “(1)” and “(2).” The

district court instead chose a more compact formulation, one that nevertheless accurately stated the

law.


       Parsons responds that the instruction allowed the jury to return a verdict for CSX if they

found only that Parsons experienced some “painful symptoms” outside of the limitations period that

she associated with work. Parsons’s Br. at 41. But the instruction did not ask when Parsons knew

or should have known “that her painful symptoms were work related”; it asked when Parsons knew

“that her claimed knee injuries were work related.” R. 125 at 11.


       Also unavailing are several decisions invoked by Parsons, see, e.g., Fonseca v. Consolidated

Rail Corp., 246 F.3d 585, 591 (6th Cir. 2001), and Green v. CSX Transportation, Inc., 414 F.3d 758,

764 (7th Cir. 2005), which reversed summary judgment in favor of the railroad because there were

material questions of fact about when the plaintiff first knew she had an injury. These cases offer

no refuge to Parsons because they stand only for the unremarkable proposition that knowing when

you have an injury is a distinct component of the discovery rule; they do not establish that the

instruction given by the court in this case omitted this component.


       For these reasons, we affirm.




                                                -3-